DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding independent claim 1, the closest prior art of record, Hung (US 5,055,984), neither shows or suggests an outdoor lighting lamp comprising, in addition to other limitations of the claim, a first shell, and a light projection gap defined by the first shell, wherein the first shell is forced to rotate relative to a ground inserted base based on an axis of a ground nail to be a rotation axis; and wherein light generated by electrifying a light emitting component is only projected by the light projection gap.
Due to their dependencies upon independent claim 1, claims 2-12 are also allowable.
The subject shell structure described earlier is provided for adjusting a light receiving position of a solar panel and having safety.  The design is new and unique to the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Scholl (US 2020/0370721) teaches a safety light.  Ellis (US 2016/0369960 and US 2015/0023049) teaches an apparatus for coordinating solar lighting with grid powered lighting.  May (US 8,585,231) teaches a grave marker assembly.  Chen (US 2012/0327639) teaches an outdoor solar light with multi-panel solar array.  Chen (US 2008/0084711) teaches a quick secure connection system for outdoor lighting systems.  Richmond (US 2005/0248285) teaches a solar powered light assembly to produce light of varying colors.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Quarterman whose telephone number is (571)272-2461. The examiner can normally be reached Monday-Thursday, 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Quarterman/Primary Examiner, Art Unit 2879                                                                                                                                                                                                        27 July 2022